DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
2.	Claim 7 is objected to because of the following informalities:
Claim 7 recites the limitation “The method”. There is insufficient antecedent basis for this limitation in the claims. It is suggested to change “The method of” into --  --.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	Claims 1-5, 7-11, and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KELLETT et al. (US 20120312145 A1).
	Regarding claim 1, KELLETT discloses a method of hybrid Al / expert engine-based song generation, wherein is provided an audio loop database (Fig. 2, block 309) containing a plurality of audio loops (i.e., phrases, see para. 0140), each of said audio loops having plurality of performance parameters associated therewith (para. 0060-0061, 0111: “The style library can be comprised of sets of instruments, and phrases played by the instruments, which are composed according to particular styles of music. Entries in the style library can include a pre-recorded audio file, along with metadata used in the selection process and used in the manner in which the phrases are combined with the bars in the melody”; see also para. 0139-0140) comprising the steps of: (a) requiring a user to select a music style from among a plurality of music styles (Fig. 2, step 306; para. 0111) and at least one song part (Fig. 2, step 301; para. 0109); (b) using an expert engine to automatically analyze said selected at least one song part to produce a song skeleton structure (i.e., a collection of the identified sections of the melody including the all the section assignment, the selected music style, the user-uploaded song part, the placeholders for assignment of proper musical accompaniment, etc.; see para. 0018, 0048) based on said selected music style and said at least one song part (Fig. 2, steps 302, 303, 304, 305, 307 and related text), said song skeleton structure comprising a plurality of empty song parts (by inherency, at least the placeholders for assignment of musical accompaniment read on “a plurality of empty song parts”) and said at least one user selected song part (i.e., the audio recording uploaded by the user, see para. 0109), each of said empty song parts being associated with one or more expert parameters provided by said expert system (para. 0048, 0054), said expert parameters comprising one or more of: (i) a runtime at a given tempo, (ii) a song part style designation, (iii) one or more permitted instruments, (iv) a harmonic progression, (v) a chord change progression (para. 0068-0070, 0077, 0109, 0111, 0115, 0145); (c) using an Al system to select a plurality of audio loops (i.e., phrases, see para. 0140) from an audio loop database (Fig. 2, block 309) for insertion into said empty song parts of said song skeleton structure (Fig. 2, step 308), said Al system selecting said plurality of said audio loops (para. 0071: “ …. automatically assigned …”) for insertion using at least said plurality of performance parameters associated with each audio loop in said database together with said expert parameters associated with each of said empty song parts (Fig. 8; para. 0054, 0071, 0140-0141); (d) inserting said selected audio loops into said song skeleton structure empty song parts (para. 0008: “ … techniques for splitting a melody or audio recording into song form sections, for assigning a type to each section, and for automatically providing musical accompaniment based on the assigned sections and section types….”; see also para. 0071, 0111-0112), thereby generating a music work (Fig. 2, step 312); and (e) performing at least a portion of said music work for the user (Fig. 2, steps 313-314).   
	Regarding claim 7, KELLETT discloses a method of hybrid AI / expert engine-based song generation, comprising the steps of: (a) allowing a user to select a plurality of loops from a loop database for inclusion in a musical work, thereby producing a first song part (Fig. 2, step 301; para. 0109: “ … the client using the interface can create or select an audio recording …”, by inherency, the selected audio recording must comprise a plurality of loops, e.g., song form sections, see also para. 0008), wherein each of said loops in said loop database having a plurality of performance parameters associated therewith (para. 0031-0032); (b) determining a music style associated with said first song part from among a plurality of provided song styles (Fig. 2, step 306; para. 0111); (c) using an expert engine to automatically analyze said first song part to produce a song skeleton structure based on said determined music style and said first song part (Fig. 2, steps 302, 303, 304, 305, 307 and related text), said song skeleton structure comprising a plurality of empty song parts together with said at least one user selected song part, each of said empty song parts being associated with one or more expert parameters provided by said expert system, said expert parameters comprising one or more of: (i) a runtime at a given tempo, (ii) a song part style designation, (iii) one or more permitted instruments, (iv) a harmonic progression, (v) a chord change progression (see discussion for claim 1 above); (d) using an AI system trained on said audio loop database (KELLETT’s music composition automation system implements the automatic musical accompaniment assignment of sections and section types on the base of the loop database or style library 309; by inherency, and with the broadest reasonable interpretation to the claim language, KELLETT’s automation system reads on “an AI system trained on said audio loop database”, see Abstract, para. 0048, 0054, 0100, 0111, etc.; note, the instant claim of the present application does not require that said AI system is trained on said audio loop database by using, for instance, a machine learning process) to select a plurality of audio loops from said audio loop database (Fig. 2, block 309) for insertion into said empty song parts of said song skeleton structure (Fig. 2, step 308), said AI system selecting said plurality of audio loops (para. 0071: “ …. automatically assigned …”) for insertion using at least said plurality of performance parameters associated with each audio loop in said loop database as compared with said one or more expert parameters associated with each of said empty song parts of said song skeleton structure (Fig. 8; para. 0054, 0071, 0140-0141); (e) inserting said selected audio loops into said song skeleton structure (para. 0008: “ … techniques for splitting a melody or audio recording into song form sections, for assigning a type to each section, and for automatically providing musical accompaniment based on the assigned sections and section types….”; see also para. 0111-0112), thereby generating the music work (Fig. 2, step 312); and 26(f) performing at least a portion of said music work for the user (Fig. 2, steps 313-314).  
	Regarding claims 2 and 8, KELLETT discloses the claimed invention (para. 0054).
	Regarding claims 3 and 9, KELLETT discloses the claimed invention (para. 0054, the style library defines the rules, see also Fig. 8).
	Regarding claims 4 and 10, KELLETT discloses: wherein step (c) comprises the steps of: (c1 or d1) using said audio loops in said audio loop database and the performance parameters associated therewith to train (e.g., establishing a search algorithm through which the desired loop can be searched and retrieved) said Al system (para. 0048, 0054, 0100, 0111: the server is “trained” or programmed/instructed to perform procedure to select accompaniment from the style library), and then (c2 or d2) using said Al system to select a plurality of audio loops from said audio loop database for insertion into said empty song parts of said song skeleton structure, said Al system selecting said plurality of said audio loops for insertion using at least said plurality of performance parameters associated with each audio loop in said database together with said expert parameters associated with each of said empty song parts (Fig. 2, step 308; para. 0054, 0100-0111; see also discussion for claims 1 and 7 above).  
	Regarding claims 5 and 11, KELLETT discloses: wherein said skeleton structure comprises at least a skeleton structure song length, a song skeleton structure style, a plurality of skeleton structure song part types, a plurality of skeleton structure instruments (para. 0110-0115).  
	Regarding claim 13, KELLETT discloses: wherein said song part types comprise an intro, an ending, a bridge, a chorus, and a pre-chorus (Fig. 4A; para. 0037-0038).
	Regarding claims 14 and 15, KELLETT discloses: wherein said performance parameters comprise one or more of a length in beats (para. 0032-0036), a length in measures, a run time, a preferred tempo, a timbre, a measure of harmonic compatibility, and a rhythmic indicator (para. 0044, 0109, 0111, 0145).  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over KELLETT et al. in view of Gozzi (US 20170092248 A1).
	Regarding claims 6 and 12, KELLETT does not mention explicitly: wherein a variance setting comprises a permitted level of diversity of an AI selected loop with respect to any previously inserted audio loops.  
	Gozzi discloses methods and apparatuses for automatically composing a song (para. 0008, 0048), wherein a skeleton structure of said song comprises a variance setting (e.g., according to a set of affinity rules or the affinity value threshold), wherein said variance setting comprises a permitted level of diversity of a selected musical loop or segment with respect to any existing audio loops within the song (para. 0133).
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify KELLETT by incorporating Gozzi’s teaching of variance setting to arrive the claimed invention. Doing so would make the resulting musical composition to be a cohesive musical piece (Gozzi, para. 0133).

Response to Arguments
7.	Applicant's arguments received 11/15/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 3-6 as set forth above in this Office action.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837